Stephens, J.
1. Where the only defense to a suit upon a promissory note was contained in a plea alleging that the defendant was a surety upon the note and that the plaintiff failed te bring suit upon it in three months after notice in writing had been given to the plaintiff, as required by section 3546 of the Civil Code (1910), and where the only evidence tending to establish service of the required notice was the testimony of the defendant himself that a letter, the contents of which were not shown, was signed by him and “was sent through the ordinary course of mail,” that the defendant had no distinct recollection of mailing the letter, but that either he or his stenographer mailed all letters, and also testimony of the stenographer that, while the letter purported to have been written by her, and she guessed she wrote it, she had no recollection of writing it, and that it was usual for her or the defendant to mail the letters, the evidence was insufficient to sustain the plea. Rawleigh Medical Co. v. Burney, 25 Ga. App. 20 (102 S. E. 358); National Building Asso. v. Quin, 120 Ga. 358 (3) 364 (47 S. E. 962).
2. The verdict for the defendant was without evidence to support it.

Judgment reversed.


Jenhms, P. J., and Bell, J., concur.